UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember, 2009 Commission File Number000-51747 VioSolar Inc. (Translation of registrant’s name into English) Kolokotroni 2A, 17563 Paleo Faliro, Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20F or Form 40F. Form 20F RForm 40F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934.Yes £No R If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. Annual General Meeting On or about September 1, 2009, VioSolar Inc. (the “Company”) mailed to its stockholders notice of the Company’s annual general meeting to be held on September 23, 2009.A copy of the Notice of Meeting, Information Circular, Form of Proxy, and 2009 Stock Option and Award Plan are appended as exhibits to this filing. Exhibits Description Notice of Meeting Filed herewith. Information Circular Filed herewith. Form of Proxy Filed herewith. 2009 Stock Option and Award Plan Filed herewith. Annual Report on Form 20-F Incorporated by reference to the Company’s Form 20-F filed with the SEC on February 13, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VIOSOLAR, INC. (REGISTRANT) Date: September 8, 2009 By: /s/Rick Walchuk Name: Rick Walchuk Title: President and Chief Executive Officer
